
	

114 HR 1693 IH: White House Accountability Act of 2015
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1693
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2015
			Mrs. Ellmers of North Carolina introduced the following bill; which was referred to the Committee on Appropriations
		
		A BILL
		To rescind unobligated amounts for White House salaries and expenses.
	
	
 1.Short titleThis Act may be cited as the White House Accountability Act of 2015.2.FindingsCongress finds the following: (1)That the President has failed to fulfill his duty to enforce immigration law.
 (2)That our national security is the primary responsibility of the United States Federal Government. (3)That it stands to reason that when you do not fulfill your responsibilities, you typically lose your compensation.
 3.RescissionOf the funds made available for fiscal year 2015 for The White House—Salaries and Expenses, the unobligated balance is rescinded.  